IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

THOMAS H. KRAKAUER, on behalf _ )
of a class of persons,

 

 

Plaintiff,
Vv. 1:14-CV-333

DISH NETWORK, L.L.C.,

Defendant.
MEMORANDUM OPINION AND ORDER
Catherine C. Eagles, District Judge.

After a jury trial, the Court entered final judgment of $61,342,800 against
defendant Dish Network, LLC in favor of the class, based on 51,119 telephone
solicitations to 18,066 residential phone numbers on the Do Not Call list, in willful
violation of the Telephone Consumer Protection Act. The Court awarded attorney’s fees
of one-third of the judgment to Class Counsel, as well as repayment of costs.

After the judgment was upheld by the United States Court of Appeals for the
Fourth Circuit, Dish questioned how the attorney’s fee and costs would be allocated
among identified class members who receive part of the judgment funds and unidentified
class members who never receive part of the judgment. The Court requested briefing
from the parties in order to enter appropriate orders disbursing the judgment. See Minute
Entry 07/26/2019; Docs. 522, 526, 529. Because the Court’s judgment is a common fund

and attorney’s fees are properly assessed against the entire fund, each class member is
\

appropriately responsible for a share of the attorney’s fees and costs, whether he or she
claims a share of the judgment or not.
| OVERVIEW OF THE ISSUE

As has been discussed in more detail in many previous orders and as is relevant
here infra, Dish’s agent made 51,119 violative phone calls to 18,066 phone numbers.
Thus, there are 18,066 class members, many of whom received more than one violative
call, Approximately 11,000 class members were identified fully and without
contradiction in the existing data. The remaining 7000 were subject to a claims process,
and 1958 valid claims were submitted by class members. Doc. 536 at 1. This leaves
approximately 5000 class members who were not identified fully in the existing data and
who have not submitted claims; they will not receive any part of the judgment. The
‘question newly posed by Dish is whether attorney’s fees and costs should be paid only
out of the judgment amounts paid to the class members who have been fully identified
plus those who submitted valid claims, or whether those fees and costs should be paid by
all class members, regardless of whether they have filed a claim or cashed their check.

The Court has already approved payment from the $61,342,800 judgment of
attorney’s fees of $20,447,600 and costs of $481,3 17.73, for a total of $20,928,917.73.
The plaintiff contends that this amount should be paid from the judgment, and the
remaining $40,413,882.27 should be divided between all the class members, pro rata per
phone call, so that each class member receives approximately $790 (out of the trebled
amount of $1200) for each violative call. Beyond its opposition to the plaintiff's method,

Dish’s specific mechanism for allocating payment of fees and costs is not entirely clear.

2
But it is clear that any of the possibilities would result in a much smaller per-call
recovery for successful claimants, a substantially larger amount of unclaimed funds
(which Dish has previously contended, in an issue not before the Court, should revert to
Dish), or both.

BACKGROUND

In April 2014, Dr. Thomas Krakauer, the plaintiff and class representative, sued
Dish under the Telephone Consumer Protection Act, 47 U.S.C. § 227(c), alleging that he .
and others on the “Do Not Call Registry” received more than one telephone call within a
12-month period, in violation of the TCPA, and that the calls were made on behalf of
Dish. Doc. I at 10. In September 2015, the Court certified the class, Doc. 111 at 4, 34.
Doc. 439 at 1. After a six-day trial in January 2017, the jury returned a verdict finding
that Dish had made over 51,000 telephone solicitations to a class of some 18,066 persons ~
on the Registry in violation of the TCPA. See Doc. 341 at 1. The jury awarded $400 per
call, Doc. 292 at 2, and the Court—finding the violations were willful—trebled the
damages to $1200 per call, so as to deter Dish from future violations and to give
appropriate weight to the scope of the violations. See Doc. 338 at 30-31.

After post-trial motions were resolved, Doc. 341, the Court began the process of
considering entry of judgment and determining who would receive the judgment
proceeds. Initially, the Court noted that judgment against Dish in a lump sum amount
was appropriate, but it decided against such a judgment for the time being. Doc. 351 at

11-15. The Court contemplated entry of judgment in favor of those class members who
had already been “identified fully and without contradiction in the existing data,” Doc.
351 at 16, 21, 26, with a claims process for remaining class members. Doc. 351.

Dish failed to provide meaningful suggestions to address questions of class
member identity,! continued to delay the proceedings, and inserted unreasonable
obstacles to this process by, inter alia, persistently returning to decided issues. See, e.g.,
Doc. 495 at 2-3. Over time, the Court entered orders to deal with these problems,
eventually entering final judgment in favor of the class and establishing a claims process.

First, the Court entered judgment for the plaintiff class against Dish in the amount
of $61,342,800. Doc. 439. The judgment stated:

[E]ach member of the class shall recover from the Defendant, DISH
Network, LLC, the amount of $1,200 per call made in violation of the
Telephone Consumer Protection Act, for an aggregate award in favor of the
class of $61,342,800.00.
Id. at 1. As explained ina separate order, the Court calculated the amount of the
judgment based on the damages found by the jury and trebled by the court, per violative
call: 51,119 violations x $1200. Doc. 438 at 1-2. “The phone numbers are known, the
number of calls are known, the jury established the amount of damages due for each
violation, and the Court trebled those damages upon a finding of willfulness, as
_ authorized by statute.” Jd. at 2.

Second, the Court held there was no reasonable dispute as to the identities of

approximately 11,000 named class members who were named in the records establishing

 

! The Court does not use the word “identity” in the ordinary sense; it is a shorthand to cover a
variety of uncertainties.
the TCPA violations and as to whom there was no contradictory identification. Doc. 407.
Accordingly, the Court did not require a claims procedure or claims forms for these
11,000 claims, see Doc. 441 at 1, and the parties eventually resolved the few technical
issues related to a very small number of these class members. Doc. 454; see Docs. 475,
475-1 (final list in two subgroups, totaling 11,239 individuals).

Third, the Court established a claims procedure to resolve claims distribution
issues related to the remaining 7000 class members whose identities and addresses were
not as certain. Doc. 407 at 1, 11-12. The Court held that those class members could only
receive a share of judgment if they filed a valid claim, which the Court defined. The
Court directed the Clatms Administrator to make the initial decision as to whether a
submitted claim was valid, Doc. 441 at J 6(a)-(e), and appointed a Special Master to hear
any objections to the Claims Administrator’s decisions and to make a recommendation to
the Court. Jd. at [7 4, 6(H-(j).

Dish appealed the judgment. Doc. 456.

While the case was on appeal, Class Counsel filed a motion for attorney’s fees and
costs. Doc. 460. In the motion, Class Counsel asked to pay litigation expenses and the
Claims Administrator from the common fund, and in briefing, Class Counsel repeatedly
referenced the way attorney’s fees are calculated in common fund cases. See id. at 1;
Doc. 461 at 6, 10-14, 20-21, 24-25; see also Doc. 461-1 at 3 (expert declaration on
calculating attorney’s fees in this case, indicating “Counsel seek 33.3% of the common
fund” and referring throughout to common fund cases). Dish filed nothing in opposition

to the motion. The Court awarded Class Counsel attorney’s fees of $20,447,600, which

5
was one-third the judgment amount, plus costs of $481,317.73. Doe. 495 at 5,14. The
order required the fees and costs “to be paid from the final judgment awarded to the
class.” Jd. at 14. Dish did not appeal.

The claims process for the approximately 7,000 class members was also ~
completed while the matter was on appeal. The Special Master agreed with the Claims
Administrator and made recommendations to the Court. Doc. 494. Both sides objected.
Docs. 498-508. According to the parties, 1,958 valid claims were approved for class
members who were subject to the claims process, leaving roughly 5,000 such class
members who did not make claims and thus would not receive their share ofthe _
judgment. See Doc. 536. |

| While the parties’ objections were pending, the Fourth Circuit affirmed the
$61,342,800 judgment against Dish in May 2019, Krakauer y. Dish Network, L.L.C., 925
F.3d 643 (4th Cir. 2019). Soon after the Fourth Circuit mandate issued, the Court
adopted the Special Master’s recommendations in full, Doc. 515. |

After that decision, and well after the ruling on attorney’s fees had become final,
the Court conducted a status conference with counsel to discuss winding up the case. See
Doc. 513; Minute Entry 07/11/19. During that conference, Dish raised questions about
which class members would pay the attorney’s fees and costs and how that might affect
disbursement orders. Doc. 518 at 21-28. The Court requested briefing, Minute Entry
07/26/2019.

While this issue was pending, the Supreme Court denied Dish’s petition for

certiorari. Doc. 537.
DISCUSSION AND ANALYSIS

Under Fed. R. Civ. P. 23(h), in a class action a court may award “reasonable
attorney’s fees and nontaxable costs that are authorized by law or by the parties’
agreement.” The court has discretion to determine what is reasonable. In re Hatteras
Fin., Inc., Shareholder Litig., 286 F. Supp. 3d 727, 735 (M.D.N.C. 2017).

When the judgment is a common fund, all class members share responsibility for
payment of attorney’s fees and costs from that fund, before damages are distributed to the
class members. Boeing Co. v. Van Gemert, 444 U.S, 472, 478 (1980). As the Supreme
Court made clear in Boeing, “a litigant or lawyer who recovers a common fund for the
benefit of persons other than himself or his client is entitled to a reasonable attorney's fee
from the fund as a whole.” Jd. Since those who benefit from a lawsuit should contribute
to its cost, courts assess attorney’s fees against the entire fund so as to “spread[] fees
proportionately among those benefited by the suit.” Jd. Claimants need only prove their
membership in the class in order to receive part of a common fund settlement or
_ judgment, but their attorneys” right to fees does not depend on whether all potential class
members come forward. “Their right to share the harvest of the lawsuit upon proof of
their identity, whether or not they exercise it, is a benefit in the fund created by the efforts
of the class representatives and their counsel.” Jd. at 480 (emphasis added).

When the judgment is not a common fund, attorney’s fees are determined
differently. In a claims-made settlement, for example, “the defendant will pay claims of
class members who file them, usually up to some fixed ceiling.” William B. Rubenstein,

4 Newberg on Class Actions § 13:7 (Sth ed. June 2019 Update). “[C]ourts are split on

7
what to take a percentage of” in a claims-made case: “the full amount available to the
class or the smaller amount actually claimed by the class. Given the complexity, some
simply revert to using a lodestar fee approach.” Jd. See, e.g,, Gray v. BMW of N. Am.,

' EEC, No, 13-cv—3417 (WIM), 2017 WL 3638771, at *5 (D.N.J. Aug: 24, 2017) (a
claims-made settlement “usually calls for application of the lodestar method” since “the
nature of the settlement evades the precise evaluation needed for the percentage of
recovery”).”

In their motion and brief asking for attorney’s fees and costs, Class Counsel
repeatedly referenced the common fund doctrine and asked the Court to set a percentage
fee based on the entire judgment amount, as opposed to some other method of calculating
an appropriate fee. When it had the opportunity to object to Class Counsel’s request for
payment of attorney’s fees and costs from a common fund, Dish stood silent. It filed no
response or objection to the motion for fees and expenses, and it did not advise the Court
that it believed, or might argue in the future, that the judgment was not a common fund.

When the Court granted the motion for fees and costs, the Court described the
judgment as a common fund, Doc. 495 at 4, a decision that was important to the Court’s
assessment of how to calculate fees. The Court observed that district courts in the Fourth
Circuit “overwhelmingly” prefer the percentage method in common-fund cases. Id.
(citing Phillips v. Triad Guar. Inc., No. 1:09CV71, 2016 WL 2636289, at *2 (M.D.N.C.

May 9, 2016)).

 

2 The Court omits internal citations, alterations, and quotation marks throughout this opinion,
unless otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).

8
~ Had the Court decided the judgment was not a common fund, it is highly unlikely

it could have awarded a percentage fee based on the total amount of the judgment, Some
other method of determining an appropriate fee would have been necessary, such as a
lodestar plus a multiplier, or perhaps a percentage fee from each identified class member.
After the Court decided the method and amount of the fee, Dish did not move to
reconsider, nor did it appeal the fee award.

Dish now for the first time contends that the judgment is not a common fund.
Dish long ago chose not to present this argument to the Court when it failed to object to
the plaintiffs request for a determination of attorney’s fees under the common fund
doctrine, however, and it is now the law of the case. See Arizona v. California, 460 U.S.
605, 618 (1983); see also Metro. Reg’ Inf. Sys, Ine. v. Am, Home Realty Network, Inc.,
948 F, Supp. 2d 538, 550 (D. Md. 2013) (citing Sejman v. Warner-Lambert Co., Inc., 845
F.2d 66, 69 (4th Cir. 1988) (law-ot ~the-case doctrine “applies to those questions actually
decided and those decided by necessary implication”). 3

Courts may reconsider “previously decided issues in extraordinary circumstances |
such as where: (1) new evidence is available; (2) a supervening new law has been

announced; or (3) the earlier decision was clearly erroneous-and would create manifest

injustice.” Liberty Ins. Underwriters, Inc. v. Beaufurn, LLC,,.No. 1:16CV1377, 2019 WL

 

> Dish has a long history of seeking a second bite at the apple when a court decision does not
go its way. See, e.g., Doc. 495 at 2-3. Here, however, Dish did not even take a bite the first
time around; it simply passed on its opportunity to raise this question. It does not get another
chance merely because it has realized the implications of a decision, months after it chose not to
address the issue.
4600226, at *5 (M.D.N.C. Sept. 23, 2019). Dish. does not argue that any of these
circumstances apply here.

Indeed, a different decision on the common fund question at this point would itself
create manifest injustice. It would place the entire burden of a fees and costs award
approaching $21 million on only some of the class members, even though the Court set
the amount of those fees and costs based on the entire judgment obtained in favor of all
class members. It would thus force some of the class members to shoulder the burden
intended for all class members. Dish has not explained why this manifestly unfair and
unjust result should be adopted by the Court.‘

Even if the Court were inclined to reconsider the matter, Metro. Reg’l Info. Sys.,
Inc., 948 F. Supp. 2d at 550 (citing Columbus-Am. Discovery Grp. v. Atl. Mut. Ins. Co.,
203 F.3d 291, 304 (4th Cir. 2000), and noting that the law-of-the-case doctrine “is a rule

of discretion, not a jurisdictional requirement”), the result would not change, as the

 

‘ As noted supra, Dish has been remarkably unclear, even now, as to how it contends the fees
and costs should be allocated. In different parts of their briefing, they seem to say that only the
identified class members should pay. Doc. 529 at 1. Elsewhere they seem to be saying that only
those class members who actually receive funds from the judgment should be responsible for the
‘fees and expenses, Doc. 522 at 2,5; Doc. 529 at 2-3, but this would require the Court to know
how many people will both receive and cash their checks before knowing how much the check
amount should be, and Dish offers absolutely no suggestions for how the Court could do this. In
yet another place, they seem to suggest that the attorney’s fee should be reduced to some
unspecified amount, calculated with some unspecified method. Doc. 529 at 2. This
unwillingness to be specific is particularly noteworthy since Dish is the party asking the Court to
_ allocate the fees and costs in an unexpected way and since it is completely consistent with Dish’s

history of making every issue and problem more complicated than it has to be. Also consistent
with the Court’s past experience, this lack of clarity by Dish has caused the Court to spend a
significant amount of time trying to figure out Dish’s arguments on its own, work the Court
chooses not to inelude in this opinion. See Hughes v. B/E Aerospace, Inc., No. 1:12CV717, 2014
WL 906220, at *1 n.1 (M.D.N.C. Mar. 7, 2014) (‘A party should not expect a court to do the
work that it elected not to do.”),

10
judgment here easily meets the requirements for a common fund. The classes of
beneficiaries must be small in number and easily ascertainable; the benefits must be
traced with some accuracy; and there must be reason for confidence that the costs can be
shifted with some exactitude to those benefitting. Brzonkala v. Morrison, 272 F.3d 688,
691 (4th Cir, 2001) (quoting Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S.
240, 265 n.39 (1975)). These criteria “are satisfied when each member of a certified
class has an undisputed and mathematically ascertainable claim to part of a lump-sum
judgment recovered on his behalf.” Boeing Co., 444 U.S. at 479.

Here, the beneficiaries are limited to the.18,066 class members, and the jury found
Dish had made over 51,000 unlawful calls to phone numbers belonging to each of these
class members. Each class member’s per-call “mathematically ascertainable claim” is
established by the jury’s award of $400, trebled as authorized by statute to $1200. The
Court calculated the “lump-sum judgment” based on these numbers. See Boeing Co., 444
U.S. at 479; see also Doc. 461-1 at 3 (declaration from national expert describing the
judgment here as a common fund). The attorney’s fees and expenses will be borne by the.
class members themselves, not a broader category of people. Cf Brzonkala, 272 F.3d at
691 (finding no common fund under A/yeska standard for classes as broad as all United
States taxpayers, or those who would otherwise have been prosecuted under an
invalidated statutory provision). This case’s judgment satisfies the criteria for a common
fund under Boeing. |

In urging the Court not to assess fees based on the portion of the judgment that is

unclaimed, Dish correctly notes that the TCPA is not a fee-shifting statute. Doc. 522 at 3.

11
But that is not a relevant-point, as it inappropriately conflates attorney’s fees under the
common fund doctrine with attorney’s fees awarded pursuant to a fee-shifting statute.
While both fee models “facilitate suit by plaintiffs who may otherwise lack the means to
hire counsel, they operate in distinct ways and serve distinct purposes.” Brundle v.
Wilmington Tr., NA, 919 F.3d 7163, 786 (4th Cir. 2019). “A common fund recovery
places the plaintiffs’ cost of litigation on the recovering beneficiaries of a lawsuit,
whereas a fee-shifting statute places this burden on the Josing party.” Id.

In this case, the Court has awarded a lump-sum judgment against Dish to the
plaintiff class. That judgment has been entered and affirmed, and Dish has already paid
it. Doc. 520; Minute Entry 07/31/2019. The attorney’s fees and costs will come from
that money, which no longer belongs to Dish. The fact that the TCPA is not a fee-
shifting statute does not affect whether the judgment here is a common fund.

Dish relies on opinions by the United States Court of Appeals for the Seventh
Circuit in Holtzman v. Turza, 728 F.3d 682 (7th Cir. 2013), and Holtzman v. Turza, 828
F.3d 606 (7th Cir. 2016), two appeals arising from the same case. Those decisions arose
in a different procedural context and do not apply to the facts here.

First, in Holtzman, there was not an aggregate judgment in favor of the class,
entered, affirmed on appeal, and paid, as is the situation here. Dish had many chances
before judgment was entered to ask for judgment on‘a per-class-member basis, and it
took that position repeatedly before the appeal. Yet the Fourth Circuit upheld the

judgment as entered in favor of the class, the Supreme Court denied certiorari, and that

judgment is final. This case is more like Boeing, which also involved a final judgment in

12
favor of a class that the defendant had paid. The Supreme Court noted that the defendant
“presently has no interest in any part of the fund,” and “its latent claim against unclaimed
money in the judgment fund may not defeat each class member’s equitable obligation to
share the expenses of litigation.” Boeing, 444 U.S. at 481-82. This case is the same.

Second, the defendant in Holtzman did not pass up opportunities to object to the
finding of a common fund, as Dish did here. Indeed, the defendant there repeatedly
raised the issue before the trial court and the appellate court. | |

Third, the trial court in Holtzman decided that any unclaimed funds would revert
to the defendant in that case, and this decision influenced the Seventh Circuit: the court
framed attorney’s fees that were assessed against the remaining funds as impermissible
fee-shifting, since those fees would be deducted from what the defendant would -
otherwise receive. 828 F.3d at 608-09. That is not the case here, where Dish—like the

defendant in Boeing—has no current interest in the judgment fund.>

 

> Holtzman is also unpersuasive because the court in 2013 relied on cases interpreting the .
phrase “common fund” in an entirely different context: the “common fund exception” that
permits class action plaintiffs’ claims to be “aggregated to reach the minimum required for
diversity jurisdiction,” 728 F.3d at 688, only if the parties “have a common, undivided interest
and a single title or right is involved.” Gilman v. BHC Secs., Inc., 104 F.3d 1418, 1422—23 (2d
Cir. 1997); see also Travelers Prop. Cas. v. Good, 689 F.3d 714, 722 (7th Cir. 2012) (no
common fund for jurisdictional purposes where class members’ claims “all arose from separate
transactions”). Holtzman does not address why the common fund jurisdiction doctrine, which
has a very different test, applies to whether there is a common fund for purposes of awarding
attorney’s fees and costs. Nor does Dish. The Holtzman court in 2016 then found its judgment
fell in a category that the Boeing Court did not reach, 828 F.3d at 608-09, whereas, as discussed
supra, the judgment here falls directly within Boeing. A subsequent Seventh Circuit panel did
not apply Holtzman’s broad rule that a TCPA cash fund is not a common fund; instead, the court
decided that case’s particular settlement was not controlled by Boeing. See Camp Drug Store,
inc. v. Cochran Wholesale Pharm., Inc., 897 F.3d 825, 831-32 (7th Cir. 2018).

13
Dish contends Holtzman should apply as it is “the only case to DISH’s knowledge

that squarely addressed this issue in the context of a contested TCPA judgment.” Doc.
| 522 at 2. However, courts nationwide have administered settlement funds under the
TCPA as common funds, and Dish has not explained why a jury-rendered verdict and
ensuing judgment should be different. See, e.g., Landsman & Funk, P.C. v. Skinder-
Strauss Assocs., 639 F. App’x 880, 884 (3d Cir. 2016) (district court in TCPA case
“properly relied on the entire fund as the appropriate benchmark for assessing the size of
the fund created” to calculate a fee award); Gonzalez v. TCR Sports Broad. Holding, LLP,
No. 1:18-CV-20048-DPG, 2019 WL 2249941, at *6 (S.D. Fla. May 24, 2019) (“[C]ourts
in this district regularly base fee awards on the market rate of one-third of the common
fund in TCPA class action settlements.”); Hashw v. Dep't Stores Nat’! Bank, 182 F.
Supp. 3d 935, 949-50 (D. Minn. 2016) (citing TCPA cases from three circuits where
attorney’s fees were awarded roughly “equal to one-third of the settlement fund”). No
district courts outside the Seventh Circuit have adopted Holizman’s categorical approach
to TCPA settlement or judgment funds. For instance, within the Fourth Circuit, and after
both Holtzman decisions, a Virginia court treated a TCPA cash settlement as a common
fund in awarding attorney’s fees. See Hooker v. Sirius XM Radio, Inc., No. 4:13-cv-003,
2017 WL 4484258, at *5 (E.D. Va. May 11, 2017).

| CON CLUSION
It is the law of the case that the judgment in this case is a common fund, and the

situation here is the same that the Supreme Court faced in Boeing. Dish chose not to

address the common fund issue when it was before the Court last year; it has offered no

14
good reason to revisit that decision; and making only some class members responsible for
the fees and expenses when they were calculated based on the amount recovered to
benefit the entire class would be markedly unfair. Accordingly, the attorney’s fees and
litigation expenses will be assessed against its entire value and paid out of the fund itself,
not divided up among a subset of class members.

It is ORDERED that the attorney’s fee of $20,447,600 and costs of $481,317.73
that were previously awarded, Doc. 495, should be paid from the judgment, and the
remaining $40,413,882.27, less any intervening expenses, should be divided between all
the class members, pro rata per phone call.

It is further ORDERED that Class Counsel shall share with counsel for Dish a
proposed order directing the Clerk to disburse these funds to Class Counsel and the
parties shall confer as to form. After conferring and narrowing areas of disagreement,
each party may submit a proposed order to the Clerk no later than January 3, 2020, or, if
there is no disagreement as to form, Class Counsel shall submit the proposed order. No
further briefing is authorized as to the form of the Order.

This the 23rd day of December, 2019.

PP be 7

UNITED STATES aaa
a

 

15
